Citation Nr: 1642376	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-02 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for postoperative fundoplication, esophageal myotomy, gastrotomy, and lysis of abdominal adhesions, currently rated 50 percent.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to September 1996.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) St. Louis, Missouri Regional Office (RO), that denied the claim for an increased rating.  

In May 2015, the Veteran testified at a Board hearing before the undersigned.  A transcript of that hearing is of record.  At that time, the Veteran submitted additional evidence with a waiver of RO review.

The issue of entitlement to service connection for a psychiatric disability, claimed as secondary to a service-connected gastrointestinal disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's postoperative fundoplication, esophageal myotomy, gastrotomy, and lysis of abdominal adhesions results in esophageal stricture permitting passage of liquids only, with marked impairment of general health.  


CONCLUSION OF LAW

The criteria for an 80 percent rating, but not higher, for postoperative Nissen laparoscopic fundoplication times two have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.112, 4.113, 4.114, Diagnostic Code 7203 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in an August 2011 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist a Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on a claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which collectively and in conjunction with the private medical evidence from the Mayo Clinic, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); 38 C.F.R. § 3.326 (2015).

The Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Livesay v. Principi, 15 Vet. App. 165 (2001); Reyes v. Brown, 7 Vet. App. 113 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Increased Rating

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  The Veteran's entire history is reviewed when assigning disability ratings.  38 C.F.R. 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, rating the same disability or the same manifestations under various diagnoses is not allowed.  38 C.F.R. § 4.14 (2015).  A claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993); 38 U.S.C.A. § 1155 (West 2014).  That would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

During service, in March 1994 and in September 1995, the Veteran underwent two separate laparoscopic Nissen fundoplications of the stomach.  The second surgery was a reversal due to complaints of dysphagia with solids and beginning with liquids.  

In a March 1997 rating decision, the Veteran was granted service connection for postoperative Nissen laparoscopic fundoplication times two with occasional bloating and gas pain.  A 10 percent rating was assigned under Diagnostic Code 7301.

In December 1999, the RO increased the rating to 30 percent, effective June 24, 1998, based on private treatment records dated in 1999 which showed the Veteran had obstruction and decreased motility to solid foods.  

Subsequently, March 2000 records showed that the Veteran underwent a scintigraphic esophageal emptying study which found that the Veteran had significant delay with swallowing.  The Veteran then received treatment from the  Cleveland Clinic and a December 2000 report indicated major reservations with yet another surgical procedure, a planned Heller myotomy and incomplete fundoplication with excision of periesophageal adhesions and scarring.  That report concluded that symptoms resulted from a combination of weak esophageal peristalsis with hypersensitive esophagus, with bloating symptoms due to prior Nissen fundoplication and incomplete wrap removal with narrowing of the GE junction.  Nonetheless, in March 2001, the Veteran underwent further surgery which included laparoscopic fundoplication takedown, a Heller esophageal myotomy, a new fundoplication, gastrotomy repair, and lysis of dense intra-abdominal adhesions.  Adhesions were noted about the left lower aspect of the liver to the stomach and the crus.  Also, a fair amount of scar tissue was noted which had essentially encased the gastroesophageal junction/

In a July 2001 rating decision, the disability rating was increased to 50 percent under Diagnostic Code 7301 based on partial obstruction, with frequent and prolonged episodes of severe colic distention and nausea or vomiting following severe peritonitis, ruptured appendix, perforated ulcer, or surgery with drainage.  

The rating schedule provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in that area do not lend themselves to distinct and separate rating without violating the fundamental principle prohibiting pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113 (2015).  According to 38 C.F.R. § 4.114, ratings under Diagnostic Codes 7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants elevation.  38 C.F.R. § 4.114 (2015).

The Veteran has been rated under Diagnostic Code 7301.  Under that diagnostic code, a 50 percent rating is assigned for severe adhesions of the peritoneum with definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  That is the maximum rating.

The provisions of 38 C.F.R. § 4.112 provide that for the purposes of rating conditions in 38 C.F.R. § 4.114, the term substantial weight loss means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term minor weight loss means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  Baseline weight means the average weight for the two-year-period preceding onset of the disease.  

The Veteran's representative asserts that a higher 80 percent rating is warranted under Diagnostic Code 7203.  It is contended that the Veteran has stricture of the esophagus.  The Veteran cannot swallow solid foods; rather they build up in her throat and even if she drinks water afterwards, the water backs up on top.  Although the Veteran received VA treatment, VA was unable to assist her so she had to go to the Mayo Clinic.  At the Mayo Clinic, she received esophageal Botox injections which temporality provided relief.  However, their effectiveness has been diminishing.  The Veteran also reported that she experienced esophageal spasm, chest pain, and shortness of breath which caused her difficulty in breathing.  She has claimed a secondary service connection claim for a psychiatric disability and furnished supporting medical documentation in that regard to show that her gastrointestinal condition was etiologically connected to her a psychiatric disability.  

Diagnostic Code 7203 pertains to stricture of the esophagus.  A 50 percent rating is warranted for severe stricture, permitting liquids only.  An 80 percent rating is granted for stricture permitting passage of liquids only, with marked impairment of general health.  

A September 2011 VA examination included a modified barium swallow which showed that she could swallow liquids and solids.  The swallowed material did not enter the airway.  The Veteran was told of those results, specifically that there did not appear to be any changes or impairments in the transit of each bolus from the oral cavity through the upper esophageal sphincter (UES), there was no laryngeal penetration or aspiration, and there was good pharyngeal clearing.  However, the Veteran stated that she did not feel her swallowing issues were related to the upper aerodigestive tract, but rather to the lower tract.  On a computerized tomography (CT) scan of the abdomen, the Veteran had postoperative changes of the gastroesophageal junction and left upper quadrant which were unchanged.  There were also a few stones seen in the gallbladder and renal calculus noted.  The examiner indicated that the Veteran had cholelithiasis associated with her gastroesophageal dysfunction which significantly impacted work as she had increased absenteeism when she had attacks.  

At an October 2012 VA examination, the Veteran was 26 weeks pregnant at the time of the examination so diagnostic testing could not be performed.  The Veteran reported symptoms of dysphagia after every meal causing her to have what she termed as an acute choking attack that lasted about 20 minutes and then slowly resolved.  She had been able to maintain a limited liquid intake, but no solid foods, although she had tried some soft foods, but had difficulty with those also.  She was taking medication.  She had persistently recurrent epigastric distress, dysphagia, pyrosis (heartburn), reflux, regurgitation, and sleep disturbance caused by esophageal reflux.  The examiner indicated that the Veteran had an esophageal stricture, spasm of esophagus (cardiospasm or achalasia), or an acquired diverticulum of the esophagus which was moderate, although the severe criteria listed that only liquids could be passed, as described by the Veteran.  The Veteran also had residual scarring.  The Veteran reported that she rarely had time to finish her lunch and had gas/bloating often at work.  She pushed through it and got her work done as a teacher rather than use sick time or take time off work.  The various testing could not be performed so the Veteran planned to have her private physician contact VA and for those tests to be performed after she delivered her child.

In March, May, June, and September 2013, the Veteran underwent the necessary diagnostic testing.  Esophageal manometric testing found a hypotensive lower esophageal sphincter, severe dysmotility of the esobody, and severe eso-transit abnormality by impedance study.  Barium testing showed that swallowing was initiated without difficulty.  The cine clip of the swallowing portion of the exam was unremarkable.  There was no evidence of laryngeal penetration, aspiration, or dysmotility at the proximal esophageal sphincter.  However, a 12 millimeter barium tablet was then swallowed.  The tablet hesitated at the GE junction and eventually passed into the stomach after multiple water chasers and dry swallows.  The proximal and mid esophagus were unremarkable.  The distal esophagus was dilated and tapered at the GE junction in a "bird's beak" appearance.  With the Veteran in the supine position, there were multiple tertiary contractions and resultant intraesophageal reflux.  Surgical clips were present at the GE junction.  The findings were compatible with achalasia secondary to postsurgical scarring versus edema.  On dilation and endoscopy, a possible paraesophageal hernia was seen.   

In a September 2013 report, the Veteran's private physician, Dr. L.T. reported that the Veteran had GERD, a hiatal hernia, and esophageal spasm.  The  Veteran was taking Valium, Sucralfate, Nitro, Lidocaine, and Nexium.  The Veteran had persistently recurring epigastric distress which occurred four or more times per year and lasted 10 days or more; dysphasia which occurred four or more times per year and lasted 10 days or more; pyrosis which occurred four or more times per year and lasted 10 days or more; reflux which occurred four or more times per year and lasted 10 days or more; substernal arm and shoulder pain which occurred four or more times per year and lasted 10 days or more; sleep disturbance caused by her GERD which occurred four or more times per year and lasted 10 days or more; recurrent nausea which occurred four or more times per year; and weight loss of 32 pounds.  The physician indicated that the Veteran had esophageal stricture which was severe, permitted only liquid passage, and which made eating painful every day.  Although the Veteran had scarring, it was not painful or unstable, and the total area affected was not greater than or equal to 39 square centimeters.  The Veteran indicated that the recent testing showed an esophageal ulcer, esophagitis, and a non-specific motility disorder.  The Veteran also had chronic distracting chest pain.  

In October and December 2013, Dr. L.T. indicated that the Veteran had previously undergone multiple GI procedures which he discussed and had exhausted local medical remedies.  The doctor stated that the Veteran needed care outside of the local medical community because of the difficult and complicated nature of the condition, despite the fact that the doctor believed local providers were competent.  

In January 2014, a private provider from the Mayo Clinic told the Veteran that she was not hopeful that the Veteran's symptoms would be improved  The Veteran underwent another manometry study which revealed aperistalsis of the esophageal body and a hiatal hernia was also suspected.

At a June 2014 VA examination, the examiner indicated that after some discussion about the likelihood of benefit from Botox injections in the Veteran's case, this procedure was done there at Mayo Clinic in January 2014.  The Veteran described having very good results from that treatment within about two weeks.  The Veteran stated that afterwards she could "live and eat again."  However, as expected, the Botox injection had now begun to wear off and that resulted in her having a feeling of "sludge" in her esophagus with certain foods, such as breads, pastas, dense foods, foods that were thick.  Between meals, the Veteran otherwise felt fine.  She was scheduled to have another Botox injection at VA in June 2014.  She continued to be treated with medication for reflux.  She stated that she did not feel the symptoms of reflux, but it was seen on testing along with esophagitis so this medication continued to be prescribed.  The examiner noted that the Veteran's symptoms were severe prior to the Botox injection and were mild afterwards, so the examiner checked moderate overall.  Currently, her weight was stable.  The examiner felt that there was no impact on the Veteran's work.  

Thereafter, several items of correspondence were received from the Veteran.  She stated that she had been prescribed "Boost" by VA to supplement her diet due to her inability to eat normally.  She indicated that the second Botox injection which was performed by VA was not successful like the one performed previously by the Mayo Clinic.  She was told that further injections would also not be as beneficial as the benefits of Botox decrease over time.  As a result, additional surgery was being considered, but Dr. L.T. felt that the Veteran's condition was beyond the ability of VA to handle.  She stated that her quality of life had been compromised.

In a January and September 2014, the Veteran's Mayo Clinic provider, the Chair of the Division of Gastroenterology, indicated that the Veteran had a dilated esophagus and was seeking a Botox injection.  Her chest pain was noted to be due to the dilated esophagus and she was recommended to take crushed medication.  She was noted to have dysphagia and a possible obstruction a the EG junction.  The examiner felt that the dysphagia and chest pain were the result of adhesions and angle changes from past surgeries.  The examiner felt that due to the Veteran's complicated condition, she would be best treated at the Mayo Clinic.  Fortunately, her weight was maintained.  In addition, September 2014 testing found moderate narrowing of the distal esophagus at the GE junction with subsequent patulous distal esophagus with significantly delayed emptying into the stomach and associated tertiary contractions.  The barium tablet was passed into the stomach.  Other Mayo Clinic records noted that the Veteran had solid food dysphagia and each meal was worse.  Liquids also could cause dysphasia, but were worse after she attempted solids.  She also had accompanying spasms that lasted 20 to 30 minutes.  She had chest pain of 10/10.  

In May 2015, the Veteran testified at a Board hearing.  She explained that when she tried to eat food, it got stuck even if she drank liquid after.  She reported that it felt like she had a golf ball in her throat, she had spasms, and it was very painful.  She related that she could not breathe during those episodes which caused her to have anxiety.  The spasms typically lasted from 15 to 30 minutes.  She related that she was a teacher and experienced stress when she tried to consume food at lunch and was unable to completely eat a meal.  She indicated that she took leave for her medical appointments and had taken leave for the hearing.  She indicated that she also had to crush her medications because she could not swallow the pills.  She stated that she had visited an emergency room twice, but ultimately the episodes passed before she arrived.

The Board finds that, as asserted by the representative, a rating under Diagnostic Code 7203 is more advantageous to the Veteran in this case and best represents her predominant symptoms related to stricture of the esophagus.  The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology; any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The Board finds that the Veteran has severe stricture, often permitting liquids only, and with marked impairment of general health.  Thus, an 80 percent rating is warranted.  The initial VA examinations in this case did not show that the Veteran's swallowing was severely impaired because the testing was performed on the upper tract, not the lower portion.  Subsequent medical records show that the Veteran has severe symptoms, as noted by Dr. L.T., and the Mayo Clinic records.  The Veteran had temporary relief from Botox, but that quickly dissipated after the first injection and she rapidly returned to severe problems.  The Veteran also has associated issues with cholelithiasis, a hernia, GERD, gastritis, chest pain, shortness of breath and problems breathing, and reports of anxiety and depression (for which she has separately requested service connection as noted in the introductory portion of this decision).  The Veteran also has had extreme weight fluctuation during the appeal period, with a loss of 23 pounds, although her weight at the current time is stable.  Moreover, although she manages around her work schedule, she undergoes frequent testing and trips to medical facilities outside the VA network.  The Board finds that those symptoms and circumstances amount to marked impairment of general health.

A review of the rating schedule shows that ratings under Diagnostic Codes 7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 do include 100 percent higher ratings, such as for a completely incapacitating ulcers; cirrhosis of the liver; pronounced ulcerative colitis; peritonitis tuberculosis; digestive malignancy; and debilitating hepatitis.  However, the Board finds that the Veteran does not manifest the appropriate symptoms or level of symptoms to warrant elevation to a 100 percent rating under other codes.  Rather, her symptoms come within the parameters of and more near approximate the criteria for an 80 percent rating under Diagnostic Code 7203.  

Although the Veteran has residual surgical scarring, it is not symptomatic, and the evidence of record does not show that there is any compensable symptomatology.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2015).  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 80 percent for postoperative fundoplication, esophageal myotomy, gastrotomy, and lysis of abdominal adhesions.  However, the preponderance of the evidence is against the assignment of any higher rating.

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether referral for extraschedular consideration is warranted, First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008). 

The schedular rating criteria used to rate the Veteran's service-connected digestive disability reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of stricture of the esophagus and whether the condition permits liquids only.  Thus, the demonstrated manifestations specifically associated with the service-connected digestive disability, that is, passage of liquids only and marked impairment of general health, are contemplated by the provisions of the rating schedule.  The provision regarding the Veteran's general health contemplates the Veteran's other manifestations, such as chest pain, problems with breathing, and weight loss.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  In addition, the Veteran reported that she left for the hospital on two occasion, but did not ultimately seek treatment.  There were no frequent hospital visits.  The evidence indicated that the Veteran's disability negatively impacts her work because she needs to take leave for medical appointments and is unable to finish lunch.   However, the Board does not find that there is marked interference with employment as she is employed and has been able to cover her needs with her leave and continue in employment without marked interference.  Also, the evidence does not show that the Veteran is unable to perform her job even with her problems consuming lunch.  Therefore, the Board finds that the schedular rating criteria are adequate to rate the Veteran's digestive disability, and referral for consideration of an extra-schedular rating is not warranted. 


ORDER

Entitlement to an 80 percent rating, but not higher, for postoperative fundoplication, esophageal myotomy, gastrotomy, and lysis of abdominal adhesions is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


